Fourth Court of Appeals
                                   San Antonio, Texas
                                     Thursday, May 21, 2015

                                       No. 04-15-00123-CR

                                     Ex Parte Eric LUNA,
                                           Appellant
            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                Trial Court No. 2014-W-0464
                        Honorable Andrew Carruthers, Judge Presiding

                                         ORDER
        This is an accelerated appeal of the trial court’s order denying appellant’s application for
writ of habeas corpus. On April 21, 2015, this court abated this appeal to the trial court to
determine whether appellate counsel should be appointed. On May 19, 2015, a supplemental
clerk’s record was filed containing an order appointing appellate counsel to represent appellant
in this appeal. It is therefore ORDERED that this appeal is REINSTATED on the docket of this
court. Appellant’s brief must be filed no later than twenty days from the date of this order.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court